       Case 6:18-cv-01396-AA       Document 23    Filed 04/23/20   Page 1 of 14




                   IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF OREGON

                                EUGENE DIVISION



Carla B.,1                                                 Case No. 6:18-cv-01396-AA
                                                            OPINION AND ORDER
             Plaintiff,

      v.

ANDREW SAUL,
Commissioner of Social Security,

             Defendant.


AIKEN, District Judge:

      Plaintiff Carla B. brings this action pursuant to the Social Security Act (“Act”),

42 U.S.C. § 405(g), to obtain judicial review of a final decision of the Commissioner of

Social Security ("Commissioner"). The Commissioner denied plaintiff’s application

for Disability Insurance Benefits (“DIB”).     For the reasons set forth below, the

Commissioner’s decision is AFFIRMED.



1In the interest of privacy, this opinion uses only the first name and the initial of
the last name of the non-governmental party or parties in this case. Where
applicable, this opinion uses the same designation for a non-governmental party's
immediate family member.
Page 1 – OPINION AND ORDER
       Case 6:18-cv-01396-AA      Document 23     Filed 04/23/20   Page 2 of 14




                                  BACKGROUND

      On April 9, 2014, plaintiff protectively filed for a period of DIB, alleging

disability beginning January 11, 2012, with a date last insured of September 30,

2016. In her applications, plaintiff alleged disability due to a combination of physical

impairments, including right knee osteoarthritis, status post-surgery; bilateral

carpal tunnel syndrome; right index finger osteoarthritis; cervical degenerative disc

disease with right radiculopathy; obesity; lumbar degenerative disc disease; atypical

migraine vs seizure disorder; and bilateral shoulder impingement. Tr. 28.

      Plaintiff’s claims were denied initially on August 18, 2014, and upon

reconsideration on January 30, 2015. On March 25, 2015, plaintiff filed a written

request for hearing before an Administrative Law Judge (“ALJ”). An administrative

hearing was held on March 16, 2017, where plaintiff was represented by counsel, and

plaintiff and a vocational expert (“VE”) offered testimony. The ALJ found plaintiff

not disabled in a written decision issued on May 22, 2017. After the Appeals Council

denied review, plaintiff filed the present complaint in this Court.

                             STANDARD OF REVIEW

      The district court must affirm the ALJ’s decision if it is based upon proper legal

standards and the findings are supported by substantial evidence in the record. 42

U.S.C. § 405(g); Berry v. Astrue, 622 F.3d 1228, 1231 (9th Cir. 2010). “Substantial

evidence is more than a mere scintilla but less than a preponderance; it is such

relevant evidence as a reasonable mind might accept as adequate to support a

conclusion.” Gutierrez v. Comm'r of Soc. Sec. Admin., 740 F.3d 519, 522 (9th Cir.



Page 2 – OPINION AND ORDER
          Case 6:18-cv-01396-AA    Document 23    Filed 04/23/20   Page 3 of 14




2014) (citation and internal quotation marks omitted). The court must evaluate the

complete record and weigh “both the evidence that supports and the evidence that

detracts from the ALJ's conclusion.” Mayes v. Massanari, 276 F.3d 453, 459 (9th Cir.

2001).     If the evidence is subject to more than one interpretation but the

Commissioner’s decision is rational, the Commissioner must be affirmed, because

“the court may not substitute its judgment for that of the Commissioner.” Edlund v.

Massanari, 253 F.3d 1152, 1156 (9th Cir. 2001).

                           COMMISSIONER’S DECISION

         The initial burden of proof rests upon the plaintiff to establish disability.

Howard v. Heckler, 782 F.2d 1484, 1486 (9th Cir. 1986). To meet that burden, the

plaintiff must demonstrate an “inability to engage in any substantial gainful activity

by reason of any medically determinable physical or mental impairment which can

be expected . . . to last for a continuous period of not less than 12 months[.]”   42

U.S.C. § 423(d)(1)(A).

         The Commissioner has established a five-step sequential process for

determining whether a person is disabled. Bowen v. Yuckert, 482 U.S. 137, 140

(1987); 20 C.F.R. § 404.1520(a)(4). At step one, the ALJ found that plaintiff had not

engaged in “substantial gainful activity” since the alleged onset date of January 11,

2012, through the date last insured of September 30, 2016. Tr. 28; see also 20 C.F.R.

§ 416.920(a)(4)(i), (b). At step two, the ALJ found that plaintiff “had the following

severe impairments: right knee osteoarthritis, status post-surgery; bilateral carpal

tunnel syndrome; right index finger osteoarthritis; cervical degenerative disc disease



Page 3 – OPINION AND ORDER
        Case 6:18-cv-01396-AA      Document 23      Filed 04/23/20   Page 4 of 14




with right radiculopathy; obesity; lumbar degenerative disc disease; atypical

migraine vs seizure disorder; and bilateral shoulder impingement.” Tr. 28; see also

20 C.F.R. § 404.1520(c). At step three, the ALJ determined plaintiff’s impairments,

whether considered singly or in combination, did not meet or equal “one of the listed

impairments” that the Commissioner acknowledges are so severe as to preclude

substantial gainful activity. Tr. 29; see also 20 C.F.R. § 416.920(a)(4)(iii), (d).

      The ALJ then assessed plaintiff’s residual functional capacity (“RFC”). Tr. 30-

33; see also 20 C.F.R. § 416.920(e). The ALJ found that, through the date last insured,

plaintiff “had the [RFC] to perform light work as defined in 20 CFR 404.1567(b)” with

the following additional limitations:

      [plainitiff] can occasionally climb stairs, but cannot climb ladders, ropes
      or scaffolding; and can occasionally crawl, never kneel, or crouch, and
      frequently perform all other postural activities, frequently perform
      bilateral reaching in all directions, frequently perform bilateral hand
      grasping, but must avoid concentrated exposure to cold or pulmonary
      irritants. She must be able to sit a minimum of four hours, and is limited
      to frequent computer screen use. She must alternate her current
      position every 30 minutes briefly to stretch, for one to two minute

      At step four, the ALJ found that plaintiff was “capable of performing past

relevant work as an accounting clerk and payroll clerk” and thus was not disabled

under the Act. Tr. 33. The ALJ did not proceed to step five. Accordingly, the ALJ

found that plaintiff was not disabled and denied her application for benefits. Tr. 33.

                                     DISCUSSION

      Plaintiff raises three assignments of error on appeal. She contends that the

Commissioner erred in: (1) improperly weighing three sources of medical opinion

evidence; (2) improperly rejecting plaintiff’s subjective symptom testimony; and (3)

Page 4 – OPINION AND ORDER
       Case 6:18-cv-01396-AA      Document 23    Filed 04/23/20   Page 5 of 14




failing to include all of plaintiff’s alleged limitations into the hypothetical the ALJ

posed to the VE. The Court addresses each issue in turn.

I.    Medical Opinion Evidence

      First, plaintiff contends that the Commissioner erred in improperly addressing

three sources of medical opinion evidence.

      In Social Security cases involving denial of DIB, three types of medical opinions

exist: medical opinions of (1) treating physicians, (2) examining physicians, and (3)

reviewing physicians. Holohan v. Massanari, 246 F.3d 1195, 1201-02 (9th Cir. 2001).

"Generally, a treating physician's opinion carries more weight than an examining

physician's [opinion], and an examining physician's opinion carries more weight than

a reviewing physician's" opinion.     Id. at 1202; accord 20 C.F.R. § 404.1527(d).

Accordingly, "the Commissioner must provide clear and convincing reasons for

rejecting the uncontradicted opinion of an examining physician." Lester v. Chafer, 81

F.3d 821, 830 (9th Cir. 1995). Moreover, "the opinion of an examining [physician],

even if contracted by another [physician], can only be rejected for specific and

legitimate reasons." Id. at 830-31.

      Regarding an ALJ’s specificity, "[t]he ALJ can meet this burden by setting out

a detailed and thorough summary of facts and conflicting clinical evidence, stating

his interpretation thereof, and making findings."     Magallanes v. Bowen, 881 F.2d

747, 751 (9th Cir. 1989). However, the ALJ is not required to recite “magic words” or

“incantations.” Id. at 755. If the ALJ provides enough information that the reviewing

court can draw reasonable inferences from the record in support of the ALJ’s findings,



Page 5 – OPINION AND ORDER
       Case 6:18-cv-01396-AA      Document 23     Filed 04/23/20   Page 6 of 14




then the ALJ’s findings should be upheld. Towne v. Berryhill, 717 F.App’x 705, 707

(citing Batson v. Comm’r of Sec. Sec. Admin., 359 F.3d 1190, 1193 (9th Cir. 2004)).

      Regarding an ALJ’s legitimate reasoning, an ALJ may discount a medical

opinion when it is inconsistent with medical records or is brief, conclusory, and

inadequately supported by clinical findings. Bray v. Comm'r of Soc. Sec. Admin., 554

F.3d 1219, 1228 (9th Cir. 2009). However, an ALJ “may reject the opinion of a non-

examining physician by reference to specific evidence in the medical record.” Sousa

v. Callahan, 143 F.3d 1240, 1244 (9th Cir. 1998). Finally, “the consistency of the

medical opinion with the record as a whole” is a relevant consideration in weighing

competing evidence. Orn v. Astrue, 495 F.3d 625, 631 (9th Cir. 2007). In the end,

“[t]he ALJ is responsible for resolving conflicts in the medical record.” Carmickle v.

Comm’r of Sec. Sec. Admin., 533 F.3d 1155, 1164 (9th Cir. 2008). “Where the evidence

is susceptible to more than one rational interpretation, it is the ALJ's conclusion that

must be upheld.” See Morgan v. Comm'r of Soc. Sec. Admin., 169 F.3d 595, 599 (9th

Cir. 1999).

A.    Opinion of Dr. Bruckman

      Plaintiff challenges the ALJ’s decision to assign “little weight” to the medical

opinion of examining physician Dr. Robert Bruckman, M.D.             As an orthopedic

surgeon, Dr. Bruckman performed a medical examination in July of 2013 for the

purposes of a workers compensation claim by plaintiff. Tr. 32, 742. Based on his July

2013 evaluation, Dr. Bruckman concluded that plaintiff may return to stationary

work with permanent restrictions, including a restriction from walking up or down



Page 6 – OPINION AND ORDER
       Case 6:18-cv-01396-AA      Document 23    Filed 04/23/20   Page 7 of 14




more than five stairs per day or needing to reach surfaces at or below knee level. Tr.

32, 742. In May 2017, after considering Dr. Bruckman’s opinion, the ALJ assigned

little weight to it. The ALJ discounted Dr. Bruckman’s opinion because his July 2013

evaluation followed plaintiff’s September 2012 knee surgery and the treatment

records between July 2013 and May 2017 revealed that plaintiff’s condition had

significantly improved since Dr. Bruckman’s July 2013 evaluation.

      Plaintiff argues that the ALJ failed to identify specific reasons to discount Dr.

Bruckman’s opinion. However, in her opinion, the ALJ summarized Dr. Bruckman’s

opinion and provided her reasoning for discounting it. Tr. 18-19. The Court is not

constrained to only where the ALJ’s provides an exact page citation to the record.

Instead, the Court evaluates the complete record, Mayes, 276 F.3d at 459, and may

draw reasonable inferences from the ALJ’s decision “if those inferences are there to

be drawn,” Magallanes, 881 F.2d at 755.

      Here, as the ALJ pointed out, Dr. Bruckman’s opinion was contradicted by

plaintiff’s treatment record. Tr. 32. Specifically, part of Dr. Bruckman’s opinion is

contradicted by clinical evidence in the record concerning evaluations performed by

her treating physician Dr. Gary Stein, M.D., and examining physician Dr. Soheila

Benrazavi, M.D. Tr. 31-32. Because part of Dr. Bruckman’s opinion, who was a one-

time examining physician, is contradicted by other physicians, the ALJ only needed

specific and legitimate reasons to discount it. See Lester, 81 F.3d at 830-31.

      Throughout her opinion, the ALJ set out a sufficiently detailed and thorough

summary of plaintiff’s treatment record with citations to the record, which included



Page 7 – OPINION AND ORDER
       Case 6:18-cv-01396-AA     Document 23     Filed 04/23/20   Page 8 of 14




conflicting clinical evidence. Although, the ALJ did not provide pinpoint citations to

the precise page in the record when explaining her rationale in the opinion, she did

provide the citations throughout her opinion and is not required to repeat each

citation. Thus, the ALJ provided more than enough information for the Court to draw

reasonable inferences from the record in support of the ALJ’s decision. See Towne,

717 F.App’x at 707.     In fact, that ALJ, incorporated many of Dr. Bruckman’s

limitation in plaintiff’s RFC. Accordingly, the ALJ provided sufficiently specific

reasons to discount Dr. Bruckman’s opinion.

      Moreover, the ALJ provided legitimate reasons to discount Dr. Bruckman’s

opinion. For example, the ALJ discounted Dr. Bruckman’s opinion because his July

2013 evaluation followed plaintiff’s September 2012 knee surgery and the treatment

records between July 2013 and May 2017 revealed that plaintiff’s condition had

significantly improved since Dr. Bruckman’s July 2013 evaluation. Tr. 32. First,

subsequent to Dr. Bruckman’s July 2013 examination, plaintiff’s treating provider

and knee surgeon, Dr. Stein, noted plaintiff’s post-surgery improvement. Tr. 31, 335,

349, 583, 590. Next, Dr. Benrazavi’s 2014 examination also noted plaintiff’s post-

surgery improvements.      Tr. 32, 518-22.     Most importantly, contrary to Dr.

Bruckman’s opinion, neither Dr. Stein nor Dr. Benrazavi found that plaintiff was

permanently restricted from walking up or down more than five stairs per day or

needing to reach surfaces at or below knee level. Tr. 31-32, 335, 349, 518-22, 583,

590. Because an ALJ may discount a medical opinion if it is inconsistent with medical




Page 8 – OPINION AND ORDER
       Case 6:18-cv-01396-AA      Document 23    Filed 04/23/20   Page 9 of 14




records or is brief, conclusory, and inadequately supported by clinical findings, Bray,

554 F.3d at1228, the ALJ’s reasoning is legitimate.

      The ALJ’s specific and legitimate reasoning is supported by substantial

evidence in the record, which the ALJ cited throughout her opinion. Even if plaintiff’s

arguments offered another rational interpretation of Dr. Bruckman’s July 2013

examination, when “evidence exists to support more than one rational interpretation,

[the Court] must defer to the Commissioner’s decision,” Batson, 359 F.3d at 1193.

Thus, because the ALJ provided specific and legitimate reasons, which are supported

by substantial evidence in the record, for discounting Dr. Bruckman’s opinion, the

ALJ did not commit any harmful error.

B.    Other Medical Opinion Evidence

      Additionally, plaintiff argues that the ALJ erred in assigning “supporting

weight” to Dr. Benrazavi’s July 2014 opinion because Dr. Benrazavi’s opinion was

generated before other relevant evidence. Yet, the ALJ articulated that she assigned

“supporting weight” to Dr. Benrazavi’s opinion precisely because it was consistent

with the record as a whole, which included any subsequent relevant evidence. Tr. 32-

33; see also Orn, 495 F.3d at 631 (explaining that “the consistency of the medical

opinion with the record as a whole” is a relevant consideration in weighing competing

medical evidence). Thus, plaintiff’s argument is without merit, and the ALJ did not

commit any harmful error.

      Finally, plaintiff argues that the ALJ erred in assigning “partial weight” to the

State agency medical consultants’ physical assessments because of the timing of these



Page 9 – OPINION AND ORDER
         Case 6:18-cv-01396-AA    Document 23      Filed 04/23/20   Page 10 of 14




assessments. However, the ALJ noted that timing and explained that she was giving

the assessments only partial weight due to “evidence received at the hearing level

that was not available to the State agency consultants, including [plaintiff’s]

testimony, [which] support additional limitations as assessed in the [RFC].” Tr. 33.

Thus, plaintiff’s argument is without merit, and the ALJ did not commit any harmful

error.

II.      Plaintiffs Subjective Symptom Testimony

         Next, plaintiff contends that the Commissioner erred in improperly rejecting

plaintiff’s subjective symptom testimony. Plaintiff argues that the ALJ failed to

identify clear and convincing reasons to reject her subjective symptom testimony.

         When a plaintiff’s medically documented impairments reasonably could be

expected to produce some degree of the symptoms complained of, and the record

contains no affirmative evidence of malingering, the ALJ must provide “specific, clear

and convincing reasons” for rejecting the [plaintiff’s subjective symptom] testimony

regarding the severity of her symptoms. Lingenfelter v. Astrue, 504 F.3d 1028, 1036

(9th Cir. 2007). A general assertion the plaintiff is not credible is insufficient; the

ALJ must “state which . . . testimony is not credible and what evidence suggests the

complaints are not credible.” Dodrill v. Shalala, 12 F.3d 915, 918 (9th Cir. 1993).

The ALJ must make findings that are sufficiently specific to permit the reviewing

court to conclude that the ALJ did not arbitrarily discredit the plaintiff’s testimony.

Ghanim v. Colvin, 763 F.3d 1154, 1163 (9th Cir. 2014). If the “ALJ’s credibility




Page 10 – OPINION AND ORDER
       Case 6:18-cv-01396-AA     Document 23     Filed 04/23/20    Page 11 of 14




finding is supported by substantial evidence in the record, [the court] may not

engage[] in second-guessing.” Thomas v. Barnhart, 278 F.3d 947, 959 (9th Cir. 2002).

      In weighing a plaintiff’s credibility, the ALJ may consider many factors,

including: “(1) ordinary techniques of credibility evaluation, such as the [plaintiff’s]

reputation for lying, prior inconsistent statements concerning the symptoms, and

other testimony ... that appears less than candid; (2) unexplained or inadequately

explained failure to seek treatment or to follow a prescribed course of treatment; and

(3) the [plaintiff’s] daily activities.” Tommasetti v. Astrue, 533 F.3d 1035, 1039 (9th

Cir. 2008). Regarding a failure to seek treatment, when a plaintiff’s symptoms are

effectively treated with conservative medication, and the plaintiff then failed to seek

additional treatment, an ALJ may discount a plaintiff’s subjective symptom

testimony. Id. at 1039-40 (citing Parra v. Astrue, 481 F.3d 742, 750-51 (9th Cir. 2007).

However, “subjective pain testimony cannot be rejected on the sole ground that it is

not fully corroborated by objective medical evidence.” Rollins v. Massanari, 261 F.3d

853, 857 (9th Cir. 2001) (emphasis added) (citation omitted).

      Here,   the   ALJ    determined    that   plaintiff’s   “medically   determinable

impairments could reasonably be expected to produce . . . [plaintiff’s] alleged

symptoms; however, . . . [plaintiff’s] statements concerning the intensity, persistence

and limiting effects of these symptoms are not entirely consistent with the medical

evidence and other evidence in the record for the reasons explained in [her] decision.”

Tr. 31 (emphasis added).      Contrary to plaintiff’s contention, the ALJ did not

completely reject plaintiff’s subjective symptom testimony. Instead, the ALJ found



Page 11 – OPINION AND ORDER
       Case 6:18-cv-01396-AA     Document 23    Filed 04/23/20   Page 12 of 14




that plaintiff’s testimony affected her “ability to work only to the extent they can

reasonably be accepted as consistent with the objective medical and other evidence.”

Id.

      The ALJ reasoned that plaintiff’s “knee surgery [appeared] to have been

successful with minimal symptoms or treatment following her surgery.” Id. The ALJ

further reasoned that while “the record [showed] treatment for numerous

impairments, [plaintiff’s] treatment [had] been sporadic with significant gaps in her

treatment record, . . . and she [had] used over-the-counter pain medication for most

of the period at issue.”2 Id.. Therefore, in weighing plaintiff’s credibility, the ALJ

considered legally relevant factors. See Tommasetti, 533 F.3d at 1039.

      Next, the ALJ thoroughly described plaintiff’s sporadic treatment record and

listed specific evidence in the record, including plaintiff’s own testimony reflecting

continual improvement of her right knee. Tr. 31, 335, 349, 518-22, 583, 590, 593, 601,

658-59, 687, 694.    The Court finds that the ALJ identified specific, clear, and

convincing reasons supported by substantial evidence in the record to discount

plaintiff’s subjective symptom testimony. Thus, the Court holds that the ALJ did not

err in discounting plaintiff's statements related to the intensity, persistence, and

limiting effects of her symptoms and conditions.

///

///



2Additionally, contrary to plaintiff’s contention, the ALJ carefully noted that while
plaintiff’s “neck and back pain, and migraine headaches, [had] been treated for less
than a year, [the symptoms were still] considered in the [RFC].” Tr. 31.
Page 12 – OPINION AND ORDER
       Case 6:18-cv-01396-AA      Document 23    Filed 04/23/20   Page 13 of 14




III.   Hypothetical posed to the VE

       Finally, plaintiff contends that the Commissioner erred in failing to include all

of plaintiff’s alleged limitations into the hypothetical the ALJ posed to the VE.

Plaintiff argues that the ALJ failed to include “[p]laintiff’s credible allegations and

critical aspects of the limitations assessed by Dr. Bruckman” when posing the

hypothetical questions to the VE.

       In assessing an RFC and submitting hypothetical questions to a VE, an ALJ is

not required to include limitations based on either discounted medical opinions or

discounted subjective symptom testimony by plaintiff. See Bayless v. Barnhart, 427

F.3d 1211, 1217 (9th Cir. 2005) (holding that it is proper for an ALJ to restrict a

hypothetical to limitations that the ALJ found credible and supported by substantial

evidence in the record).     Here, because the ALJ properly discounted both Dr.

Bruckman’s opinion and plaintiff’s subjective symptom testimony, the ALJ properly

restricted her hypothetical to the VE to those limitations that the ALJ found credible

and supported by substantial evidence in the record. Thus, the ALJ did not commit

any harmful error.

///

///

///

///

///

///



Page 13 – OPINION AND ORDER
       Case 6:18-cv-01396-AA     Document 23   Filed 04/23/20   Page 14 of 14




                                  CONCLUSION

      For the reasons set forth herein, the Commissioner’s decision is AFFIRMED.

Accordingly, this case is dismissed.

      IT IS SO ORDERED.

                  23rd day of April, 2020.
      Dated this _____


                                    /s/Ann Aiken
                          ______________________________
                                    Ann Aiken
                            United States District Judge




Page 14 – OPINION AND ORDER
